
	

113 HR 3097 IH: Congressional Tribute to Constance Baker Motley Act of 2013
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3097
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Ms. DeLauro (for
			 herself, Mr. Meeks,
			 Mr. Rangel,
			 Mr. Lewis,
			 Ms. Clarke,
			 Mr. Clay, Ms. Lee of California,
			 Ms. Jackson Lee,
			 Ms. Wilson of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Kelly of Illinois,
			 Mr. Conyers,
			 Mr. Cummings,
			 Mr. Johnson of Georgia,
			 Mr. Nadler,
			 Mr. Watt, Mr. Carson of Indiana, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To posthumously award a congressional gold medal to
		  Constance Baker Motley.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Tribute to Constance
			 Baker Motley Act of 2013.
		2.FindingsCongress finds the following:
			(1)Constance Baker Motley was born in 1921, in
			 New Haven, Connecticut, the daughter of immigrants from the Caribbean island of
			 Nevis.
			(2)In 1943, Constance Baker Motley graduated
			 from New York University with a Bachelor of Arts degree in economics.
			(3)Upon receiving a law degree from Columbia
			 University in 1946, Constance Baker Motley became a staff attorney at the
			 National Association for the Advancement of Colored People Legal Defense and
			 Educational Fund, Inc. (in this Act referred to as the LDF), and
			 fought tirelessly for 2 decades alongside Thurgood Marshall and other leading
			 civil rights lawyers to dismantle segregation throughout the United
			 States.
			(4)Constance Baker Motley was the only female
			 attorney on the LDF legal team that won the landmark desegregation case, Brown
			 v. Board of Education, 347 U.S. 483 (1954).
			(5)In addition to writing briefs in Brown v.
			 Board of Education, Motley was trial or appellate counsel in 57 civil rights
			 cases in the United States Supreme Court, 82 cases in Federal courts of
			 appeals, 48 cases in Federal district courts, and numerous cases in State
			 courts. She argued four appeals in desegregation cases in one day. She won
			 cases that ended de jure segregation in White only restaurants and lunch
			 counters. She protected the right of protestors to march, sit-in, freedom ride,
			 and demonstrate in other ways. She represented Dr. Martin Luther King, Jr., and
			 other jailed civil rights activists and forced their release when they were
			 arrested and locked up in Southern jails. She secured the right for Blacks to
			 register, vote, and have access to the political power structure. She won
			 education desegregation cases in almost every State in the South and the
			 District of Columbia and secured the right for Blacks to attend formerly all
			 White public schools, colleges, and universities including the representation
			 of James Meredith against the University of Mississippi, Charlayne Hunter Gault
			 and Hamilton Holmes against the University of Georgia, Autherine Lucy against
			 the University of Alabama, Harvey Gantt against Clemson College, and Ernest
			 Morial against Louisiana State University. Without her victories in the
			 courtroom, the goal of ending racial segregation in public schools, colleges,
			 and universities, public accommodations, and voting—a goal of the Civil Rights
			 Movement—may not have been achieved.
			(6)As the country celebrates the 50th
			 Anniversary of the Birmingham Movement, it is noted that Motley
			 was the attorney who went South and represented Dr. King, defended his right to
			 march in Birmingham, Alabama, and Albany, Georgia, and obtained the court order
			 which mandated the reinstatement of over 1,000 school children who had been
			 expelled from school for demonstrating with Dr. King in Birmingham fifty years
			 ago. She represented Freedom Riders who rode buses to test the
			 Supreme Court's 1960 ruling prohibiting segregation in interstate
			 transportation. She protected the right of Blacks to ride and sit in any vacant
			 seat on buses and trains, to use bathroom facilities and drink from fountains
			 in bus and train stations, to be served and eat at lunch counters and
			 restaurants, to vote, stay in hotels, and to go to parks, museums, and places
			 of public accommodations on an equal basis with Whites. She won the case in the
			 Supreme Court that led to the reversal of all arrests and convictions of all of
			 the thousands of sit-in activists.
			(7)Constance Baker Motley argued 10 major
			 civil rights cases before the Supreme Court, winning all but one.
			(8)Constance Baker Motley’s only loss before
			 the United States Supreme Court was in Swain v. Alabama, 380 U.S. 202 (1965), a
			 case in which the Supreme Court refused to proscribe race-based peremptory
			 challenges in cases involving African-American defendants, and which was later
			 reversed in Batson v. Kentucky, 476 U.S. 79 (1986), on grounds that were
			 largely asserted by Constance Baker Motley in the Swain case.
			(9)In 1964, Constance Baker Motley became the
			 first African-American woman elected to the New York State Senate.
			(10)In 1965, Constance Baker Motley became the
			 first African-American woman, and the first woman, to serve as president of the
			 Borough of Manhattan.
			(11)Constance Baker Motley, in her capacity as
			 an elected public official in New York, continued to fight for civil rights,
			 dedicating herself to the revitalization of the inner city and improvement of
			 urban public schools and housing.
			(12)In 1966, Constance Baker Motley was
			 appointed by President Lyndon B. Johnson as a judge on the United States
			 District Court for the Southern District of New York.
			(13)The appointment of Constance Baker Motley
			 made her the first African-American woman, and only the fifth woman, appointed
			 and confirmed for a Federal judgeship.
			(14)In 1982, Constance Baker Motley was
			 elevated to Chief Judge of the United States District Court for the Southern
			 District of New York, the largest Federal trial court in the United
			 States.
			(15)Constance Baker Motley assumed senior
			 status in 1986, and continued serving on the United States District Court for
			 the Southern District of New York with distinction for nearly 2 decades.
			(16)Constance Baker Motley passed away on
			 September 28, 2005, and is survived by her son, Joel Motley III, her 3
			 grandchildren, her brother, Edward Baker of Florida, and her sisters Eunice
			 Royster and Marian Green, of New Haven, Connecticut.
			3.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe President pro tempore of the Senate and the
			 Speaker of the House of Representatives are authorized to make appropriate
			 arrangements for the posthumous presentation, on behalf of Congress, of a gold
			 medal of appropriate design in commemoration of Constance Baker Motley, in
			 recognition of her enduring contributions and service to the United
			 States.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 3, at a price sufficient to cover
			 the cost thereof, including labor, materials, dies, use of machinery, and
			 overhead expenses, and the cost of the gold medal.
		5.National
			 medals
			(a)National
			 medalThe medal struck under
			 section 3 is a national medal for purposes of chapter 51 of title 31, United
			 States Code.
			(b)Numismatic
			 itemsFor purposes of section
			 5134 of title 31, United States Code, all duplicate medals struck under section
			 4 shall be considered to be numismatic items.
			6.Authority to use
			 fund amounts; Proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the cost of the medals struck under this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 4 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
